DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 2, (1 and 2), (1 and 2), (1, 2 and 3), (1, 3 and 4), (1 and 2), 2, 1, 1, 1, 1, 1, 1, 1, 2 and 1 of U.S. Patent No. 10948316 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are similar and/or overlap in scope to each other.
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Claim 11 of Instant Application
Claim 1 of Patent 10948316
A magnetic sensor comprising: an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof; the element portion is non-oval and can be arranged in an imaginary ellipse,
A magnetic sensor comprising an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof, wherein the element portion is non-oval and can be arranged in an imaginary ellipse,
wherein the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
wherein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases,
a width of the element portion with regard to the direction of the short axis thereof gradually decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases,
and a rate of a change in the width of the element portion in the direction of the long axis increases from the middle position toward the both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases.
and a rate of a change in the width of the element portion in the direction of the long axis gradually increases from the middle position toward both ends of the element portion with regard to the direction of the long axis thereof as the distance from the middle position increases.


Both sets of claims’ features of the instant application (12-17) and Patent 10948316 (2, 2, (1 and 2), (1 and 2), (1, 2 and 3) and (1, 2 and 4)) can be compared by using the table shown above, respectively.

Claim 18 of Instant Application
Claims 1 and 2 of Patent 10948316
A magnetic sensor comprising: an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof; the element portion is non-oval and can be arranged in an imaginary ellipse,
A magnetic sensor comprising an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof, wherein the element portion is non-oval and can be arranged in an imaginary ellipse,
wherein the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
herein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward the end of the element portion with regard to the direction of the long axis thereof,
a width of the element portion with regard to the direction of the short axis thereof gradually decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases,
and at least a part of a circumference of the element portion is formed of a curved line.
(Claim 1) and a rate of a change in the width of the element portion in the direction of the long axis gradually increases from the middle position toward both ends of the element portion with regard to the direction of the long axis thereof as the distance from the middle position increases.
(Claim 2) wherein a part of a circumference of the element portion overlaps with a part of a circumference of the imaginary ellipse, as viewed in the direction that is perpendicular both to short axis and to long axis of the element portion.


Both sets of claims’ features of the instant application (19-22) and Patent 10948316 (2, 1, 1 and 1) can be compared by using the table shown above, respectively.

Claim 23 of Instant Application
Claim 1 of Patent 10948316
A magnetic sensor comprising: an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof; the element portion is non-oval and can be arranged in an imaginary ellipse,
A magnetic sensor comprising an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof, wherein the element portion is non-oval and can be arranged in an imaginary ellipse,
wherein the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
wherein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward the end of the element portion with regard to the direction of the long axis thereof,
a width of the element portion with regard to the direction of the short axis thereof gradually decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases,
and a rate of a change in the width of the element portion in the direction of the long axis is not constant between the middle position and the end.
and a rate of a change in the width of the element portion in the direction of the long axis gradually increases from the middle position toward both ends of the element portion with regard to the direction of the long axis thereof as the distance from the middle position increases.


Both sets of claims’ features of the instant application (24-27) and Patent 10948316 (1, 1, 1 and 2) can be compared by using the table shown above, respectively.

Claim 28 of Instant Application
Claim 1 of Patent 10948316
A magnetic sensor comprising: an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof; the element portion is non-oval and can be arranged in an imaginary ellipse,
A magnetic sensor comprising an element portion that is elongate, that exhibits magnetoresistive effect and that has a magnetically sensitive axis in a direction of a short axis thereof, wherein the element portion is non-oval and can be arranged in an imaginary ellipse,
wherein the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
the imaginary ellipse has a major axis that connects both ends of the element portion with regard to a direction of a long axis thereof to each other and a minor axis that connects both ends of the element portion with regard to a direction of the short axis thereof to each other, as viewed in a direction that is perpendicular both to the short axis and to the long axis of the element portion,
wherein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward the end of the element portion with regard to the direction of the long axis thereof.
a width of the element portion with regard to the direction of the short axis thereof gradually decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward both ends of the element portion with regard to the direction of the long axis thereof as a distance from the middle position increases,



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. 2008/0258721 (called Guo hereinafter and applicant disclosed art).

Regarding independent claim 28, Guo teaches, in Figure 4, a magnetic sensor (Fig. 4; 41) comprising: 
an element portion (21) that is elongate, that exhibits magnetoresistive effect (para [0026]) and that has a magnetically sensitive axis in a direction of a short axis thereof (Fig. 4); 
the element portion is non-oval (para [0030] and claim 3; ellipses, rectangles having curved corners, eye shapes and diamond-like shapes) and can be arranged in an imaginary ellipse (Fig. 4), wherein the imaginary ellipse has a major axis (Fig. 4; left to right) that connects both ends of the element portion with regard to a direction of a long axis (Fig. 4; left to right of 21) thereof to each other and a minor axis (Fig. 4; top to bottom) that connects both ends of the element portion with regard to a direction of the short axis (Fig. 4; top to bottom of 21) thereof to each other, as viewed in a direction that is perpendicular (Fig. 4; as viewed from above) both to the short axis and to the long axis of the element portion, 
wherein a width of the element portion with regard to the direction of the short axis thereof decreases from a middle position of the element portion with regard to the direction of the long axis thereof toward the end of the element portion with regard to the direction of the long axis thereof (para [0030] and claim 3; ellipses, rectangles having curved corners, eye shapes and/or diamond-like shapes which have a width that decreases from the middle to the end of the element).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Noguchi et al. discloses “Magnetic sensor” (see 2015/0192432)
Kasajima discloses “Magnetic sensor” (see 2009/0284254)
Paci et al. discloses “Integrated magnetoresistive sensor, in particular three-axis magnetoresistive sensor and manufacturing method thereof” (see 2013/0299930)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867